                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION AT LONDON

JERI R. BROWN,                          )
                                        )
      Plaintiff,                        )
                                        )              Civil Case No.
v.                                      )             6:18-cv-213-JMH
                                        )
                                        )         MEMORANDUM OPINION
ANDREW SAUL, COMMISSIONER OF            )                & ORDER
SOCIAL SECURITY,1                       )
                                        )
      Defendant.                        )

                                      ***

      Plaintiff, Jeri R. Brown, brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Commissioner of Social Security.           The Court, having reviewed

the record and the motions filed by the parties, will AFFIRM the

Commissioner’s decision as no legal error occurred and it is

supported by substantial evidence.

                I.     STANDARD FOR DETERMINING DISABILITY

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be




1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019.    Still, Nancy Berryhill was serving as Acting Commissioner of Social
Security when this action was filed. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Commissioner Saul is automatically substituted as a party.
expected to last for a continuous period of not less than 12

months.”       42 U.S.C. § 423(d)(1)(A).

        To evaluate a claim of disability for Title II disability

insurance benefit claims, an ALJ conducts a five-step analysis.

Compare 20 C.F.R. § 404.1520 (disability insurance benefit claim)

with    20    C.F.R.     §    416.920     (claims      for    supplemental       security

income).2 In determining disability, an Administrative Law Judge

(“ALJ”) uses a five-step analysis.                    See Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 474 (6th Cir. 2003).                          Step One considers

whether      the   claimant       is   still       performing    substantial      gainful

activity; Step Two, whether any of the claimant’s impairments are

“severe”; Step Three, whether the impairments meet or equal a

listing in the Listing of Impairments; Step Four, whether the

claimant can still perform past relevant work; and, if necessary,

Step Five, whether significant numbers of other jobs exist in the

national economy which the claimant can perform.                        As to the last

step,    the    burden       of   proof   shifts       from     the   claimant    to   the

Commissioner.       Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).




2
 For purposes of a disability insurance benefits claim, a claimant must show
that his impairments were disabling prior to the date on which his insured
status expired. 20 C.F.R. § 404.131. Beyond this requirement, the regulations
an ALJ must follow when analyzing Title II and Title XVI claims are essentially
identical. Hereinafter, the Court provides primarily the citations to Part 404
of the relevant regulations, which pertain to disability insurance benefits.
Parallel regulations for supplemental security income determinations may be
found in Subpart I of Part 416.

                                               2
                   II.    PROCEDURAL AND FACTUAL HISTORY

      On February 18, 2015, the Plaintiff, Jeri R. Brown (“Brown”

or “Plaintiff”) applied for disability insurance benefits (“DIB”)

and supplemental security income (“SSI”), alleging disability as

of August 31, 2014.       [TR 562, 564]. Brown alleged she is disabled

due   to   a   number    of    physical          impairments,      including    chronic

obstructive     pulmonary      disease       (“COPD”),      high     blood   pressure,

asthma, allergies, acid reflux, and a hernia.                      [TR. 599].

      Brown’s applications for SSI and DIB were denied initially on

April 29, 2015. [TR at 463-466]. Her applications were also denied

on    reconsideration         on     December        16,    2015.     [TR    476-482].

Subsequently,     on    September       7,        2017,    Brown    appeared    at    an

administrative hearing before Administrative Law Judge (“ALJ”),

Kendra S. Kleber.        [TR 289-331].              Brown was represented by an

attorney at the hearing.            [Id.].

      The ALJ issued a decision on February 28, 2018, denying

Brown’s claims and finding she was not disabled.                       [TR 38].      The

Appeals Council denied review.               [TR 1-3].       This appeal followed

pursuant to 42 U.S.C. § 405(g).                   [DE 1].       Consistent with the

Court’s Standing Scheduling Order, [DE 10], the parties have

submitted cross motions for summary judgment, which are ripe for

review.    [DE 11, 13].

      Brown alleges onset of disability in August 2014, when she

was age 46.     [TR 562].          Brown engaged in past relevant work as a

                                             3
gate guard and cashier.        [TR 325, 600].        She has a high school

education.    [Id.].

     At the hearing, Brown reported that she stopped her past work

activities when she was laid off because the mine, where she had

been employed as a guard, shut down. [TR 294-295]. However, Brown

testified that she would have quit working anyway as a result of

her alleged COPD.      [TR 295-303]. She testified that she would not

have been able to work another week.         [TR 374].

     Brown testified that she had not worked since the mine closed.

[TR 303].     In particular, Brown stated that she cannot drive on

dirt roads of be in restaurants because the smells and dust make

it difficult for her to breath.          [TR 304].    Ms. Brown requires a

CPAP machine to sleep at night and sometimes during the day.

[Id.].     She also uses a nebulizer and has inhalers, including an

emergency inhaler.       [TR 312].

     Ms. Brown did testify that she can breathe better when the

weather is cooler but is still unable to work a cashier job because

she is unable to stand for extended periods of time.           [TR 304-5].

In particular, she states she has pain that shoots down her legs

from her back, above the belt line, that would prevent her from

working.     [TR 305].    This shooting pain, Brown testified, is in

both legs and goes up to the shoulder blades.           [TR 306].   The pain

throbs as well as shoots.        [Id.].     She states this pain causes

problems for her when she is sleeping or resting.           [TR 308].

                                     4
        For her pain, Ms. Brown takes muscle relaxers, has received

steroid shots, is prescribed Ibuprofen, and has undergone physical

therapy.      [TR 309].

        Ms. Brown also claims to have sleep apnea.             [TR 315].    As a

result of her pain and sleep apnea, she reports that she only

sleeps about four (4) hours per night.

        Ms.   Brown   also   claims   she   has    irritable   bowel     syndrome

(“IBS”).       [TR 316]. In addition, Brown testifies that she has

problems with “nerves.”         [TR 374].         In particular, she reports

having depression and panic attacks about once per month.                       [TR

320].    She described her panic attacks as causing her to go dizzy

and making her to feel short of breath.             [Id.].

        A vocational expert (“VE”), Joyce Borris, also testified at

the hearing.      [TR 325-326]. The vocational expert explained that

Brown had worked as a security guard and as a cashier.                     [Id.].

The ALJ posed hypotheticals to the vocational expert.                  [Id.].

        The ALJ issued an unfavorable decision on February 28, 2018.

[TR 27-38].      At Step One, the ALJ determined that Brown has not

engaged in substantial gainful activity since August 31, 2014.

[TR 33].      At Step Two, the ALJ found that Brown suffered from the

following severe impairments: COPD and obesity.                [Id].    However,

the ALJ found that Brown’s complaints of irritable bowel syndrome,

back pain, mild obstructive sleep apnea, and mental health issues,

were non-severe.       [TR 33-34].

                                        5
     Thus,     at   Step   Three,   the       ALJ   found   that   none   of    those

impairments or combination or impairment met or medically equaled

the severity of any of the listed impairments.                      [TR 34].       In

reaching this conclusion, ALJ specifically considered Listing

3.02,   but    found    that   Brown   had      not   satisfied    the    requisite

severity.      [Id.].

     Before proceeding to Step Four, the ALJ found that Brown had

the residual functional capacity (“RFC”) to perform a limited range

of light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b).

[TR 34].       Specifically, the ALJ found Brown could perform the

following tasks:

              Lift or carry up to 20 pounds occasionally or
              10 pounds frequently; stand/walk for up to
              four hours of an eight-hour workday; sit up to
              six hours of an eight-hour workday; can
              occasionally climb stairs or ramps but cannot
              climb ladders or scaffolds; can occasionally
              stoop or crouch, but not crawl or kneel; and
              can perform work that does not involve
              concentrated exposure to extreme cold or
              extreme heat or humidity, or to fumes, dust,
              smoke, or environmental pollutants.


 [Id.].

     At step four, the ALJ discussed Brown’s alleged COPD, high

blood pressure, allergies, hypertension, hernia, and acid reflux.

[TR 35].      The ALJ further discussed Brown’s sleep apnea.                   [Id.].

Ultimately, the ALJ found that the objective medical evidence could

reasonably be expected to cause the alleged symptoms, however her


                                          6
statements concerning the intensity, persistence, and limiting

effects of the symptoms was not consistent with the medical

evidence and other evidence in the record.              [TR 35].

        The ALJ then concluded, at Step Four, that Brown is unable to

perform any past relevant work as a gate guard or cashier checker.

[TR 36]. The ALJ based this determination upon, among other things,

the vocational experts testimony that the these jobs are precluded

by the residual functional capacity assessment.              [Id.].

        However,   the   ALJ   determined        that   given      Brown’s   age,

education, work experience, and RFC, that “there are jobs that

exist in significant numbers in the national economy that [Brown]

can perform[].” [TR 36-37].        Again, the ALJ based her conclusion,

in part, on the testimony of the VE that Brown could be able to

perform the requirements of occupations such as general clerical

(381,000 jobs nationally), ticket taker or attendant (153,000 jobs

nationally),       and   inspecting/testing/sorting/weighing              (68,000

nationally). As a result, the ALJ found that Brown was not disabled

within the meaning of the Social Security Act.              [TR 37].

        The Appeals Council denied review on February 29, 2018.              [TR

1-3].     Having exhausted her administrative remedies, Brown filed

this action on March 28, 2018.           [DE 2].     Pursuant to the Court’s

Standing    Scheduling    Order,   [DE    12],     Brown   moved    for   summary

judgment on April 4, 2019, [DE 13], and the Commissioner moved for

summary judgment on May 15, 2019.            [DE 15].      As a result, this

                                     7
matter is ripe for review.                42 U.S.C. § 405(g); 20 C.F.R. §§

404.981, 416.1418.

  Brown argues that the ALJ’s determination that she is not

disabled is not supported by substantial evidence.                        [DE 13-1 at

13-14,     PageID       #1448-49].        Brown     further      argues      that   the

Commissioner failed to properly evaluate her subjective complaints

of pain.        [DE 13-1 at 9-13, PageID #1444-48].                The Commissioner

contends that the ALJ’s decision was proper and should be affirmed.

[DE 15].

                             III. STANDARD OF REVIEW

         “The    plaintiff    has     the       ultimate    burden      to   establish

entitlement to benefits by proving the existence of a disability

. . . .”        Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680,

683 (6th Cir. 1992).         When reviewing the ALJ’s ruling, this Court

may not “try the case de novo, resolve conflicts in evidence, or

decide questions of credibility.”                 Ulman v. Comm’r of Soc. Sec,

693 F.3d 709, 713 (6th Cir. 2012).                  This Court determines only

whether the ALJ’s ruling is supported by substantial evidence and

was made pursuant to proper legal standards.                     Cutlip v. Sec’y of

Health    &     Human    Servs.,     25   F.3d    284,     286   (6th    Cir.   1994).

“Substantial evidence” is defined as “more than a scintilla of

evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”       Id.    The Court is to affirm the decision, provided

                                            8
it is supported by substantial evidence, even if this Court might

have decided the case differently.        See Her v. Comm’r of Soc. Sec.,

203 F.3d 388, 389-90 (6th Cir. 1999).

                                IV.   ANALYSIS

     Brown raises two main issues in this action.                  First, she

argues that the ALJ’s determination that she is not disabled is

not supported by substantial evidence.         [DE 13-1 at 13-14, PageID

#1448-49].    Next, she argues that the Commissioner failed to

properly evaluate her subjective complaints of pain.              [DE 13-1 at

9-13, PageID #1444-48].   We disagree.

A.   The ALJ’s Determination that Brown             is    not     Disabled   is
     Supported by Substantial Evidence.

     Brown argues that the ALJ’s finding, that she could perform

light work, and therefore is not disabled, was not supported by

substantial   evidence.   [DE    13-1     at   13-14,    PageID    #1448-49].

Instead, Brown claims that considering the entirety of the record,

she could not even perform a wide range of sedentary work, let

alone light work.    [Id.].      Brown implies that the ALJ included

only selective portions of the pertinent evidence in Brown’s case.

[DE 13-1 at 14, PageID #1449].        However, Brown fails to point to

any particular evidence that she believes the ALJ did not consider.

Instead, Brown simply states, without support, that the objective

medical evidence unequivocally documents that Brown suffers from

COPD, osteoarthritis of both knees, anxiety, chest pain, sleep

                                      9
apnea, obesity, anxiety, depression, IBS, lumbago, asthma, and

lumbar radiculitis.      [Id.].        However, as this Court has previously

held, it “...declines to put meat on the bones of her argument by

scouring    these    records     to    find    something   which   she   has    not

specified     to    support      her    general    argument...”       Mullins    v.

Berryhill, Civil Case No. 16-cv-85, 2017 WL 1028149, *2 (E.D. Ky.

March 16, 2017).

        Instead, we find the ALJ’s determination was supported by

substantial    evidence.      Specifically,       the   ALJ   found   that   Brown

suffered from the following severe impairments: COPD and obesity.

[Id].     In doing so, the ALJ considered Brown’s pulmonary function

testing and medical imaging.            However, as discussed below, the ALJ

found that Brown’s complaints of irritable bowel syndrome, back

pain, mild obstructive sleep apnea, and mental health issues, were

non-severe.        [TR 33-34].        As a result, the ALJ concluded that,

while Brown did have limitations on her ability to perform certain

activities, she was generally able to care for herself and perform

the full range of light work.             As a result of this evidence, the

ALJ concluded that Brown is not disabled.

        In the instant case, Brown has failed to demonstrate that ALJ

did not consider certain aspects of the objective medical evidence

to support the conclusion that Brown is not disabled. Moreover,

the ALJ’s findings were supported by substantial evidence, as noted

above.     If supported by substantial evidence, the ALJ’s decision

                                          10
must   be    affirmed   even   if   the    Court   would   decide    the   case

differently and even if the claimant's position is also supported

by substantial evidence.        Smith v. Comm'r of Soc. Sec., 482 F.3d

873, 876 (6th Cir.2007);        Colvin v. Barnhart, 475 F.3d 727, 730

(6th Cir.2007); Longworth v. Comm'r Soc. Sec. Admin., 402 F.3d

591, 595 (6th Cir. 2005); Casey v. Sec'y of Health and Human

Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Because the ALJ’s

findings are supported by substantial evidence we decline to

remand.

B.     The Commissioner Properly           Evaluated   Brown’s      Subjective
       Complaints of Pain.

       Brown also argues that the Commissioner failed to properly

evaluate her subjective complaints of pain in formulating her RFC.

[DE 13-1 at 9-13, PageID #1444-48].           In support of her argument,

Brown claims the ALJ failed to consider that Brown’s anxiety is

tied to her physical inability to breath, chest pressure, and

tightness, in assessing Brown’s RFC.           [DE 13—1 at 11-13, PageID

1446-47].3

       The Commissioner disagrees.          The Commissioner argues that

substantial evidence supports the “ALJ’s finding that the record

does not include objective findings or other record evidence that



3 Brown relies on Social Security Ruling (“SSR”) 96-7p, which interpreted SSA

Regulation, 20 C.F.R. § 404.1529, in setting forth a two-step process for
evaluating subjective complaints. [DE 13-1 at 9-10, PageID #1444-45]. Brown
implies that SSR 96-7p required the ALJ to make a finding on the credibility of
Anderson’s statements. [Id.]. However, SSR 96-7p was superseded by SSR 16-3p.

                                      11
would support [Brown’s] argument that she was subject to disabling

symptoms.       [DE    15   at   11,    PageID    #1465].     Such      a    finding    is

permissible under 20 C.F.R. § 404.1529(c)(4).                       Because Brown’s

subjective complaints of pain are not supported by medical or other

evidence in the record, the Commissioner asserts that it was

appropriate for the ALJ to discount Brown’s subjective complaints.

We agree with the Commissioner.

      There is no evidence before the Court that indicates that the

ALJ erred in discounting Brown’s subjective complaints.                           The ALJ

reviewed     Brown’s    medical        history    and   relied       on      substantial

evidence,    including       objective     medical      evidence,           and   opinion

evidence by examining and non-examining physicians—in determining

that Brown was not disabled and able to perform certain work.

      When   evaluating      a   disability       claim     for    social         security

purposes, the claimant's pain should be considered. Kirk v. Sec.

of Health and Human Servs., 667 F.2d 524, 538 (6th Cir. 1981).

Both the Social Security Administration (“SSA”) and the Sixth

Circuit have guidelines for analyzing a claimant's subjective

complaints of pain. The SSA regulations are set forth in 20 C.F.R.

§   404.1529.    The    Sixth    Circuit's       guidelines       for     evaluating    a

claimant's assertions of disabling pain are set forth in Duncan v.

Sec'y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986).

The Sixth Circuit laid out these guidelines as follows:



                                          12
            First, we examine whether there is objective
            medical evidence of an underlying medical
            condition. If there is, we then examine: (1)
            whether objective medical evidence confirms
            the severity of the alleged pain arising from
            the condition; or (2) whether the objectively
            established medical condition is of such a
            severity that it can reasonably be expected to
            produce the alleged disabling pain.

     Id.    The Sixth Circuit explicitly noted in this decision that

the test “does not require ... ‘objective evidence of the pain

itself.’”    Id. (quoting Green v. Schweiker, 749 F.2d 1066, 1071

(3d Cir. 1984)).      However, as the Sixth Circuit clarified in

Felisky v. Bowen, 35 F.3d 1027, 1038–39 (6th Cir. 1994), “[b]oth

the SSA standards and the Duncan test require objective medical

evidence showing an underlying medical condition.” Felisky, 35

F.3d at 1038–39 (6th Cir. 1994) (emphasis added).

     However, the ALJ is entitled to rely on her own observations.

Halter, 246 F.3d at 773. In addition, the ALJ may also discount

witness credibility when a claimant’s testimony contradicts the

medical records and other evidence.      Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 531 (6th Cir. 1997).

     Here, the ALJ found that that Ms. Brown’s alleged symptoms

were not supported by the medical and other evidence provided.

Notably, Brown’s records contain no objective finding of IBS and

they indicate her sleep apnea has been well-treated by the CPAP

machine.    [TR 33]. In addition, her claims of severe, disabling

back pain are not supported by the medical imagining in the record.

                                  13
[Id.].   Moreover, Brown has not undergone counseling and has only

reported anxiety to a medical provider on one occasion. [Id.].

Finally, Ms. Brown stopped working as a result of being laid off,

not due to quitting as a result of disabling symptoms.        As a

result, we conclude the ALJ’s finding is supported by substantial

evidence in the record.

     The ALJ's evaluation of Brown’s testimony is entitled to

deference by this Court.    Cruse v. Comm'r of Soc. Sec., 502 F.3d

532, 542 (6th Cir. 2007).   As stated previously, “[t]he Court may

not re-weigh the evidence and substitute its own judgment for that

of the Commissioner merely because substantial evidence exists in

the record to support a different conclusion.”    Putman v. Astrue,

2009 WL 838155 at *5 (E.D. Tenn. Mar. 30, 2009).    So long as the

ALJ cited substantial evidence to support his conclusions, this

Court may not re-evaluate his determinations.    Ulman v. Comm'r of

Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012).

     When considering all medical evidence and Brown’s personal

testimony regarding her activities, the ALJ properly evaluated her

subjective complaints of pain.    Because the ALJ’s evaluation is

supported by substantial evidence, it is entitled to deference.

Thus, remand is unwarranted.

                            V.   CONCLUSION

     Having found no legal error on the part of the ALJ and that

the decision is supported by substantial evidence, the Acting

                                 14
Commissioner’s final decision is AFFIRMED. Accordingly, IT IS

ORDERED as follows:

     (1)   The Commissioner’s final decision is AFFIRMED;

     (2)   Plaintiff’s   motion   for   summary   judgment   [DE   13]   is

DENIED;

     (3)   Defendant’s   motion   for   summary   judgment   [DE   15]   is

GRANTED;

     (4)   Judgment in favor of the Defendant will be entered

separately.

     This the 7th day of January, 2020.




                                   15
